Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carol Druzbick on 1/5/2022.
The application has been amended as follows: 
--Claim 1 -- A vane rotary compressor, comprising: 
a cylinder provided with at least one outlet port; 
a plurality of bearings coupled to both sides of the cylinder in an axial direction of the cylinder to form a compression space together with the cylinder;
a rotational shaft radially supported by the plurality of bearings; 
a roller rotatably coupled to the rotational shaft and provided with a plurality of vane slots formed in a circumferential direction, each having a first end opened to an outer circumferential surface thereof; 
a plurality of vanes slidably inserted into the plurality of vane slots of the roller, respectively, and protruding toward an inner circumferential surface of the cylinder to partition the compression space into a plurality of compression chambers, respectively; 
a discharge valve coupled to the cylinder to open and close the at least one outlet port; and 2Serial No. 16/734,755Docket No. P-1636
Reply to Office Action of 
the discharge valve, and wherein at least a portion of the first bypass hole is formed outside of a path of the discharge valve.
Allowable Subject Matter
Claims 1-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a vane rotary compressor comprising a cylinder provided with at least one outlet port, a discharge valve coupled to the cylinder, a valve groove is formed on an outer circumferential surface of the cylinder, the at least one outlet port and a first bypass hole are formed in the valve groove to pass through the inner circumferential surface of the cylinder, at least a portion of the first bypass hole is formed outside of a path of the discharge valve." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Claim 16 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
o." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16.
Claim 18 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a vane rotary compressor comprising a cylinder, a plurality of bearing coupled to both sides of the cylinder in an axial direction of the cylinder, a first bypass hole formed in at least one of the plurality of bearing and a second bypass hole formed in the cylinder, wherein the first bypass hole is formed at a first position in communication with the compression chamber wherein the second bypass hole is formed at a second position in communication with the compression chamber, wherein the first position satisfies [Symbol font/0x71]1 < P2 < [Symbol font/0x71]2 when a contact point where the outer circumferential surface of the roller is located closest to the inner circumferential surface of the cylinder is 0 degree, [Symbol font/0x71]1 is [360 / a number of the vanes (n)], and [Symbol font/0x71]2 is [[Symbol font/0x71]1 + a suction complete position angle of a first vane from the contact point based on a rotational direction of the rotational shaft]  " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1/5/2022